                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


BRIAN METKE,                                           No. 3:18-cv-00929-JR

                      Plaintiff,                       ORDER

       v.

THE BANK OF NEW YORK MELLON,
fka The Bank of New York, as Trustee for
the Certificateholders of the CWABS, Inc.,
Asset-Backed Certificates Series 2006-18,
a New York Trust; QUALITY LOAN
SERVICES CORP OF WASHINGTON, a
Washington Corporation; COUNTRYWIDE
HOME LOAN, INC., a Delaware
Corporation; and JOHN DOES 1-4, who are
Individuals or entities currently unknown to
the Plaintiff,

                      Defendants.


HERNÁNDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation on March 5, 2021, in

which she recommends that this Court grant Defendants’ Motions for Summary Judgment and



1 - ORDER
enter judgment dismissing this case. F&R, ECF 125. The matter is now before the Court

pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF 129. When any party objects to any portion of the Magistrate Judge’s Findings &

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Russo’s Findings and Recommendation [125]. The

Court GRANTS Defendants’ Motions for Summary Judgment [103][106]. This case is dismissed

with prejudice.

       IT IS SO ORDERED.



       DATED: _______________________.
                 May 9, 2021



                                                 ___________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 - ORDER
